Title: To George Washington from Lieutenant Colonel Benjamin Ford, 13 May 1779
From: Ford, Benjamin
To: Washington, George



Sir,
Shrewsbury [N.J.] May 13th 1779

Capt. Maxfield late Commander of the Brig Isaac, who sail’d from Charles Town south Carolina on the 29th April loaded with rice for the use of the states & bound to Boston taken the 8th instant by a privateer from New York, was set on shore at this post, Yesterday with two passengers, he informs me that the people were in high spirits in Charles Town, Genl Lincoln lay at purisburgh on the Savannah River the Enemy lay on the Opposite side of the same river, that Genl Lincoln had been lately reinforced by Polaskis Legion & some Troops from North Carolina, The British Army were very Sickly and deserted very fast, that they were in great want of Bread and the Whole of the Indians had left them in consequence of Diversion made in their Country by a party of ours, Governor Rutledge was at Orangeburgh with 2,000 S. Carolina Militia, and it was the General Opinion in Charles Town that the Enemy wou’d retire to the Town of Savannah Capt. Maxfield informs me also that he saw on the 8th instant 18 Sail of Square Rigged—from the place where he saw them & the Course they Stood he was induced to believe they were bound for the West Indias—Capt. Thompson of the Schooner Liberty from Martha’s Vineyard the 5th instant bound to Cape Francois with Fish & Oil taken by the same privateer the 6th instant saw the same fleet on the 7th steering towards the West Indias—Both those Gentlemen were at a great Distance from the fleet therefore could not with Precision ascertain their Number of Sail.
I have been informed that a fleet arrived at New York on Monday Night last, their Number said to be thirty sail but from whence or what they had on board I have never been able to hear, it was so thick at Sea that they could not be discovered by our Troops from Black Point.
I have inclosed your Excellency a British paper of the 26th of Febeury containing some Debates in parliament also a South Carolina paper of the 21st April a New York paper of the 8th of May. I have the Honor to be with the Greatest Esteem & Respect Your Excellency’s most Obt & Very Hble Servant
Benjamin Ford Lt Col.
